UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 17, 2010 LIFEWAY FOODS, INC. (Exact name of registrant as specified in its charter) ILLINOIS 0-17363 36-3442829 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6431 West Oakton St. Morton Grove, IL (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (847)967-1010 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. Lifeway Foods, Inc. (the “Company”) held its Annual Meeting of Shareholders on June 17, 2010.Proxies for the meeting were solicited pursuant to Regulation 14A under the Securities Exchange Act of 1934.There was no solicitation of proxies in opposition to management’s nominees as listed in the proxy statement and all six (6) of management’s nominees were elected to our Board of Directors.Details of the voting are provided below. Proposal 1 – Election of Directors The Company’s Shareholders elected six (6) members of the Company’s Board of Directors to serve until 2011 Annual Meeting of Stockholders (or until successors are elected or directors resign or are removed).The final voting results were as follows: Director For Withheld Broker Non-Votes Ludmila Smolyansky Julie Smolyansky Pol Sikar Renzo Bernardi Gustavo Carlos Valle Julie Oberweis Proposal 2 – Auditor Ratification The Company’s Shareholders ratified the Board of Director’s appointment of Plante & Moran, PLLC as the Company’s independent registered public accounting firm for 2010.The final voting results were as follows: For Against Abstain Plante & Moran, PLLC SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 18, 2010 LIFEWAY FOODS, INC. By: /s/ Edward Smolyansky Edward Smolyansky Chief Financial and Accounting Officer and Treasurer
